Citation Nr: 0120273	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  97-23 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a left knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.T. Hutcheson, Counsel




INTRODUCTION

The veteran served on active duty for training from May 1963 
to November 1963.  He also had service before and after the 
period of active duty for training with the Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 RO rating decision which denied 
service connection for a left knee disorder.

The Board remanded the case in December 2000.

On his VA Form 9 substantive appeal, the veteran checked a 
box requesting a hearing at the RO before a traveling member 
of the Board (Travel Board hearing).  In September 1997, he 
submitted a form indicating that, instead of a Travel Board 
hearing, he wanted a hearing before a VA hearing officer at 
the RO.  This hearing was scheduled in August 2000, but the 
veteran failed to report.  Another hearing was scheduled in 
November 2000, but the veteran failed to report.  
Accordingly, the Board finds that VA has met all due process 
requirements in this case with regard to affording the 
veteran an opportunity to testify at a hearing.


FINDINGS OF FACT

1.  Service medical records reflect no complaints or findings 
pertaining to a left knee injury or left knee disorder during 
active service.

2.  The earliest medical evidence reflecting a left knee 
disorder is dated in 1981.

3.  The veteran has a current left knee disability.

4.  The current left knee disability was not incurred in 
service and is not the result of a disease or injury to the 
left knee incurred in service.
CONCLUSION OF LAW

The requirements for service connection for a left knee 
disorder have not been met.  38 U.S.C.A. § 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability on a 
direct basis where a current disability exists and that 
disability either had its onset in service or is the result 
of a disease or injury incurred in service.  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).

The veteran served on active duty for training from May 1963 
to November 1963.  He claims that in September 1963, while 
serving at Fort Sam Houston, Texas, he injured his left knee 
while playing football and that he was treated at Brooke 
General Hospital for this injury.  In July 1996, the RO 
received a statement, dated in April 1995, from a fellow 
servicemember of the veteran in support of this claim.  The 
fellow servicemember stated that the veteran did play 
football in service and had trauma to the left knee and ankle 
and was treated at Brooke General Hospital.

Service medical records do reflect treatment in September 
1963 at Brooke General Hospital for an injury the veteran 
sustained while playing football.  However, the records show 
that the injury was a twisted right foot rather than a left 
knee injury.  Service medical records reflect no complaints 
or findings pertaining to a left knee injury or left knee 
disorder during service.  The veteran checked "no" on a 
Report of Medical History on the October 1963 separation 
examination report at the time of discharge from active duty 
for training indicating that he did not have and had never 
had a "trick" or locked knee or a bone, joint, or other 
deformity.  The examiner found the lower extremities to be 
normal on clinical evaluation.  A November 1967 report of a 
periodic examination conducted while the veteran was in the 
National Guard is also among the service medical records and 
reflects no complaints or findings pertaining to a knee 
injury or disorder.  The examiner found the lower extremities 
to be normal on clinical evaluation.

The earliest medical evidence of record reflecting a left 
knee disorder is dated in October 1981.  These private 
medical records show that the veteran twisted his left knee 
in July 1981 while stepping back off a ladder.  He underwent 
an arthrogram which showed a torn medial meniscus, and a 
two-incision medial meniscectomy was performed with the 
observation that his anterior cruciate ligament was torn and 
that this was an old tear which was not able to be repaired.

Private medical reports dated in January 1988 show that the 
veteran twisted his left knee while on a ladder putting up 
duct work.  The assessment was sprain of the left knee.

VA medical evidence dated in the 1990s includes an October 
1995 outpatient record which showed that the veteran provided 
a history of having sustained prior injuries playing football 
and of having had meniscectomies ten to twelve years later.  
On an outpatient record dated in July 1997, the veteran 
reported that he sustained prior injuries playing football in 
approximately 1971 and then ten years later he had bilateral 
meniscectomies.

A VA report of an MRI (magnetic resonance imaging), dated in 
April 1998, shows severely advanced hypertrophic degenerative 
changes of the left knee joint with extensive spur formation; 
subchondral bone disruption of both femoral condyles more of 
the medial condyle representing focal bone necrosis 
(contusion) or osteochondritis dissecans; a very large 
popliteal cyst; disruption of the anterior cruciate ligament 
and probably of the posterior cruciate ligament also; and 
almost complete erosion of the medial meniscus and severe 
degenerative changes of the lateral meniscus.

Based on the medical evidence of record, the Board finds that 
the veteran has a current left knee disability as shown on 
the report of the VA MRI conducted in April 1998.  The Board 
also finds that the current left knee disability was not 
incurred in service and is not the result of a disease or 
injury to the left knee incurred in service because the 
service medical records reflect no complaints or findings 
pertaining to a left knee injury, disease, or disability 
during service.  In this regard, although the veteran and his 
fellow servicemember recalled the veteran's having injured 
his left knee in service in September 1963 while playing 
football, the service medical records show that he injured 
his right foot at that time.  The service medical records are 
inherently more probative evidence than the lay statements 
concerning this matter because the records were composed 
contemporaneous with the injury whereas the lay statements 
reflect the veteran's and the fellow servicemember's 
recollection of events which occurred more than thirty years 
earlier.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) 
(citing Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) for 
the proposistion that testimony was impeached by witness' 
"inconsistent affidavits" and "expressed recognition of 
the difficulties of remembering specific dates of events that 
happened . . . long ago").

In addition, the veteran has reported to examiners that he 
injured his knee playing football in the early 1970s and 
underwent a meniscectomy ten to twelve years later, and this 
history is consistent with the private medical evidence in 
1981 showing that the veteran underwent a meniscectomy at 
that time and that his anterior cruciate ligament was torn 
and that this was an old tear that was not able to be 
repaired.  Moreover, this history is also consistent with the 
lack of evidence of any injury or disability to the knees as 
late as 1967 as shown by the November 1967 examination report 
from the veteran's National Guard service.

Thus, for these reasons and bases, the Board finds that the 
preponderance of the evidence is against the claim that a 
current left knee disability was incurred in service.  
Accordingly, the requirements for service connection for a 
left knee disorder have not been met.  38 U.S.C.A. § 1131 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2000).


Veterans Claims Assistance Act of 2000.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, 
the Board remanded this case to the RO in December 2000 for 
the RO to consider whether any additional notification or 
development action was required under the new law in this 
case because the Board found it may have been prejudicial to 
the appellant if the Board were to proceed to issue a 
decision on appeal prior to the RO's review of the case under 
the VCAA in the first instance.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published 
at 57 Fed. Reg. 49,747 (1992)).  Evidence in the claims file 
shows that the RO found that no additional notification or 
development action was required in this case under the new 
law.

For the following reasons and bases, the Board agrees that 
all evidence relevant to the veteran's claim has been 
properly developed, and no further VA assistance is required 
to comply with the duty to assist in this case.  VCAA, Pub. 
No. 106-475, 114 Stat. 2096 (2000).  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant, and it appears that all evidence relevant to 
this claim has been obtained and associated with the claims 
folder.  Service medical records have been associated with 
the claims folder.  VA and private medical records have been 
obtained and associated with the claims folder.  Finally, on 
remand, the RO issued a supplemental statement of the case in 
which the veteran was notified of the provisions of the VCAA 
itself, and he was given an adequate opportunity to respond 
to the supplemental statement of the case.  Accordingly, the 
Board concludes that all duty to assist and due process 
requirements have been met in this case including those 
arising under the VCAA.


ORDER

Service connection for a left knee disorder is denied.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 

